Citation Nr: 0518809	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for tinnitus.

2.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for acne rosacea, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In an April 2004 rating decision, the 
RO increased the rating for the veteran's low back strain 
from 10 to 20 percent disabling effective from March 2002.

In the current Board decision, we conclude that the claim for 
service connection for tinnitus should be reopened based on 
new and material evidence.  

The issues of service connection for tinnitus and entitlement 
to increased ratings for low back strain and acne rosacea are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Service connection for tinnitus was denied by the RO in 
December 1999.  The veteran was informed of the decision and 
of his right to appeal.  The veteran did not appeal within 
one year of date of notification of the decision.  

2.  Evidence submitted since the RO's December 1999 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The RO's December 1999 rating decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  New and material evidence has been received since the 
RO's December 1999 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been received to reopen 
the claim for service connection for tinnitus

VCAA

VCAA violations are harmless to the Board's determination 
that the claim for service connection for tinnitus should be 
reopened.  Accordingly, the Board may proceed to reopen the 
claim.

Analysis

In a December 1999 decision, the RO denied service connection 
for tinnitus.  At the time of the decision, there was no 
diagnosis of tinnitus or evidence of a nexus to service.  A 
notice of disagreement was not received within the subsequent 
one-year period.

Currently, the appellant contends that service connection is 
warranted for tinnitus.  Additional evidence has been added 
to the record.  A VA examiner in March 2004 indicated that 
the veteran has tinnitus.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no diagnosis of tinnitus and no competent evidence 
of a relationship between it and service.  The December 1999 
RO decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of the March 2004 VA examination report which reports a 
diagnosis of tinnitus.

The additional evidence is new and material.  It is competent 
evidence that cures one of the prior evidentiary defect, 
existence of post service disability.  In sum, the veteran 
submitted new and material evidence.  38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
tinnitus is granted.  To this extent, the appeal is allowed.


REMAND

Service connection for tinnitus, and increased ratings for 
low back strain and acne rosacea

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  Additionally, the Court has indicated 
that VA must request that the claimant provide any evidence 
in the claimant's possession which pertains to the claim.

A review of the claims file reveals that the veteran was 
never provided a VCAA letter that is specific to his claims 
for increased ratings for low back strain and acne rosacea.  
Additionally, a review of the claims file reveals that the 
only VCAA letter which was sent to the veteran concerning 
service connection for tinnitus, which was sent in May 2002, 
is deficient.  It does not advise the veteran what part of 
the evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  It also does not 
tell him to provide any evidence in his possession which 
pertains to the claim.  Given the aforementioned, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  Accordingly, 
a VCAA letter is necessary.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to his claims for service 
connection for tinnitus and increased 
ratings for low back strain and acne 
rosacea.  Such notice should specifically 
apprise him of the evidence and 
information necessary to substantiate his 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by him and which portion, if 
any, VA will attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Additionally, it 
should request that the claimant provide 
any evidence in the claimant's possession 
which pertains to the claim.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain relevant evidence, that evidence 
must be submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

